Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
First inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 is rejected because the Applicant is claiming Wi-Fi or BLUETOOTH without Wi-Fi or BLUETOOTH certification and/or licensing and/or permission and/or authorization documentations.
Claim 27 is rejected because the claim contains the trademark/trade name “Wi-Fi” and “Bluetooth” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe “WiFi” and “Bluetooth”, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 24 and 28 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Takai (US 2015/0357837)
Regarding claims 14 and 28, the prior art discloses:
A method for recharging an electrical energy storage device (battery in fig 17) of all or some of a plurality of vehicles connected to a chain (Fig 17 show shows electric bicycle charging station to charge battery of electric bicycles in a chain), all of the plurality of vehicles connected to the chain being referred to as a stock, each vehicle comprising an electronic circuit connected to the electrical energy storage device (as shown in fig 17), the method comprising selecting and recharging at least one electrical energy storage device with an electric current circulating between the electronic circuits of at least two consecutive vehicles among the plurality of vehicles in the stock (Elements 800 and 900 in fig 17 perform selecting and recharging at least one electrical energy storage device (battery) with an electric current circulating between the electronic circuits of at least two consecutive vehicles (two adjacent electric bicycles in fig 17)) among the plurality of vehicles in the stock)
(Claim 15) wherein the electronic circuits are connected in series (fig 17).
(Claim 16) wherein said at least one electrical energy storage device (battery in fig 17) to be charged is automatically selected (automatically selected by element 800 in fig 17) according i.e., different charge rate of adjacent battery/chargers for adjacent electric bicycles in charge station/stands).
 (Claim 24) detecting a change in a number of vehicles in the stock; and updating the selection of said at least one electrical energy storage device to be charged (detect/update per RFID, ID number (par 30, 36, 71, 103)).

Claims 14-17, 24 and 28 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Morgal (US 2010/0228405)
Regarding claims 14 and 28, the prior art discloses:
A method for recharging an electrical energy storage device (battery) of all or some of a
plurality of vehicles connected to a chain (personalized electric vehicle (PEVs),  electric bicycles/Segway in  fig 1, 15), all of the plurality of vehicles connected to the chain being referred to as a stock, each vehicle comprising an electronic circuit  (PEV battery charger/Electronics, PEV charge port, PEV control/display (par 75-76, 96, fig 3-4, 1, 15 19-20))  connected to the electrical energy storage device, the method comprising selecting and recharging at least one electrical energy storage device (battery) with an electric current circulating between the electronic circuits of at least two consecutive vehicles among the plurality of vehicles in the stock (fig 1, 15)
(Claim 15) wherein the electronic circuits (PEV battery charger/Electronics, PEV charge port, PEV control/display (par 75-76, 96, fig 3-4, 1, 15 19-20)) are connected in series.
(Claim 16) wherein said at least one electrical energy storage device (battery of PEV) to be charged is automatically selected according to a position of said each vehicle with respect to a reference vehicle in the stock and a state of charge of the electrical energy storage device in said each vehicle (par 7, 64, 73, 90-91, 100-107, 127-128, 190, 215).
(Claim 17) coupling the plurality of vehicles in the stock to each other, said each vehicle comprising an attachment zone and a complementary attachment zone, the attachment zone of a first vehicle being configured to electrically connect to the complementary attachment zone of a similar second vehicle or a terminal (one or more of fig 4, 12, 14-17, 19-20).
 (Claim 24) detecting a change in a number of vehicles in the stock (par 10, 64, 66, 68, 171-172, 213, 217); and updating the selection of said at least one electrical energy storage 

Allowable Subject Matter
Claims 18-23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-23 and 25-26 would be allowable because the prior art of record does not teach or suggest the limitation in claim 18.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL DINH/            Primary Examiner, Art Unit 2851